DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September has been entered. 
Response to Amendment
Claims 1, 10, and 13 are amended. 
Response to Arguments
	It is noted that claim 10 is not allowable as it was clearly listed as being rejected in the previous Office Actions, and is even indicated as being rejected in the instant Applicant’s remarks. The indication of claim 10 as allowable was a typo and does not supersede the fact that the claim was rejected and had a similar scope to the other previously rejected independent claims. 
Examiner notes that claim 13 is missing a crucial part of the amendment applied to claim 1 which further requires “when the lane change departure amount satisfies the preset condition.” With the change to independent form, the claim has lost its context which was more clearly related to the control of the vehicle. Thus this claim has been objected to and should be amended to include “when the lane change departure amount satisfies the preset condition” for clarity, similar to claim 1. 
Claim Objections
Claim 13 is objected to because of the following informalities:  
As noted above in the Response to Arguments, claim 13 is missing a crucial part of the amendment applied to claim 1 which further requires “when the lane change departure amount satisfies the preset condition.” With the change to independent form, the claim has lost its context which was more clearly related to the control of partial braking. Thus this claim has been objected to and should be amended to include “when the lane change departure amount satisfies the preset condition” in order to overcome the objection. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Amla et al. (US 2017/0168503) in view of Lesher et al. (US 2018/0188746). 
Regarding claim 10, Amla teaches a vehicle system of a vehicle including a trailer(see at least [0051, 0062, 0064]), the system comprising: 
a communication device configured to communicate with another vehicle during a traveling (see at least [0011, 0019, 0046, etc.]) configured to: 
request an advancing vehicle to control the advancing vehicle based on a lane departure amount of the advancing vehicle when the advancing vehicle departs from a lane (see at least [0066-0070]) which teaches the vehicle 221 request that equivalent advancing vehicle 201 slow down or stop based on a scenario wherein the lead vehicle was required to change lanes to avoid an obstacle).
Amla teaches that the system can be applied to a vehicle towing a trailer (in at least [0062] as noted above), however, Amla does not explicitly disclose partial braking over the trailer. Lesher teaches it is known to provide selective braking to selectively engage the brakes in vehicles in a platoon of tractor trailers (see at least [0101]). Therefore, from the teaching of Lesher, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the platoon vehicles of Amla with the ability to request selective braking on any wheels of the trailer similar to that of the teaching of the platoon vehicles of Lesher in order to provide in order to more precisely initiate a corrective action on the vehicle for safe control of the platoon.  
Regarding claim 11, the combination of Amla and Lesher teaches outputting a request for hands-on user steering when the control of the partial braking over the trailer is determined; and controlling the partial braking over a front wheel of a subject vehicle (see at least [0051, 0070] which teaches notifying the operator to control the vehicle. Also see at least [0100, 0101] of Lesher which teaches the condition is a lane departure scenario where an individual one of the wheels of the trailer can be braked. The reason for combining Alma and Lesher is the same as above).
Regarding claim 12, the combination of Amla and Lesher teaches a sensing device configured to sense that the advancing vehicle departs from the lane (via sensor/transmitter signals 306, 329, 330 of at least [0053 0054]).
Allowable Subject Matter
Claims 1-4, 6-9, 13-14, and 16-18 are allowable, if amended to overcome any claim objections, where applicable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664